           Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                       CIVIL ACTION NO. 20-cv-11531


    DR. SHIVA AYYADURAI
                              Plaintiffs
    v.


    MAYOR MARTIN WALSH, in his
    official capacity as the Mayor of the City
    of Boston,

    &

    BILL EVANS, in his former official
    capacity as the Commissioner of the
    Boston Police Department,

                             Defendants.


    OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE FIRST
                          AMENDED COMPLAINT


I.        INTRODUCTION

          Defendants, Martin J. Walsh (“Mayor Walsh”) and William Evans (“Commissioner

Evans”), oppose Plaintiff’s motion for leave of Court to amend to his complaint (the “Motion”).

Plaintiff has essentially re-styled his opposition to the Defendants’ motion to dismiss as a pleading.

As a result, it should be denied on the grounds of bad faith and futility.

II.       FACTUAL AND PROCEDURAL BACKGROUND

          As generally alleged in the operative Complaint: Plaintiff obtained a permit for him to

attend the Boston Free Speech Rally on August 19, 2017.1 (Comply. ¶ 16.) At the time, Plaintiff

was campaigning for the United States Senate. (Id. at¶ 18.) Per police protocol, there were two


1   The exhibit accompanying Plaintiff’s complaint contradicts this allegation.
                                                  1
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 2 of 20




areas in which people could congregate for the rally: “Area 1” and “Area 2”. (Id. at ¶ 23.) Permit

holders were permitted to speak in “Area 1”, while supporters of the permit holders and the press

were permitted to speak in “Area 2.” (Id. at ¶¶ 24-25.) Boston Police set up these designated areas

to protect the speakers of the rally. (Id. at ¶ 26.) Plaintiff began speaking in “Area 1”, but was

forced out by the police. (Id. at ¶ 30.) Other individuals were then permitted to speak in “Area 1”.

(Id. at ¶ 31.) Organizers of the Boston Free Speech Rally ended the event at approximately 12:45

p.m. (Id. at ¶ 32.)

       In advance of the Boston Free Speech Rally, Mayor Walsh made the following statement

to the media:

       Boston does not welcome you here. Boston does not want you here. Boston rejects your
       message. We reject racism, we reject white supremacy, we reject anti-Semitism, we reject
       the KKK, we reject neo-Nazis, we reject domestic terrorism, and reject hatred. We will do
       every single thing in our power to keep hate out of our city.

(Id. at ¶ 37.) After the rally was over, Mayor Walsh made the following statements:

   •   “I want to thank all the people that came out there [sic] that message of love, not hate…to
       fight back on racism, to fight back on anti-Semitism, to fight back on the supremacists that
       were coming to our city, on the Nazis that were coming to our city.” (Id. at ¶ 39.)

   •   “I’m not sure what was said in there. There were a mix of people that went into the free
       speech area. There was a candidate for senate against Elizabeth Warren.” (Id. at ¶ 40.)

Following the rally, people started writing articles about the Plaintiff in which they essentially

deemed him a white supremacist. (Id. at ¶ 42.)

       On October 14, 2020, Plaintiff filed his complaint against Mayor Walsh and Commissioner

Evans. The complaint contained four causes of action: (I) Violation of the Freedom to Peaceably

Assemble; (ii) Violation of the Freedom of Speech or Expression; (iii) Violation to Petition the

Government; and (iv) Defamation. At the time Plaintiff initiated the action, he was represented by

counsel, who withdrew on October 27, 2020. On November 10, 2020, Mayor Walsh and



                                                 2
           Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 3 of 20




Commissioner Evans filed a motion to dismiss the complaint (ECF Nos. 9-10). Plaintiff opposed

the motion to dismiss. (ECF No. 12). Plaintiff now seeks leave to amend his complaint, which

contains four counts entitled: (I) violation of the freedom to peaceably assemble; (ii) violation of

the right to free speech; (iii) defamation; and (iv) intentional infliction of emotional distress.

Plaintiff’s proposed amended complaint dismisses his claim for violation to petition the

government and adds a count for intentional infliction of emotional distress. Plaintiff also seeks

to change the nature of his claims against the individual defendants from official capacity to

personal capacity claims. For the reasons discussed below, Plaintiff’s motion must be denied.

III.      LEGAL ARGUMENT

          A.     Plaintiff’s Motion to Amend Should Be Denied Due to Bad Faith and Futility.

          Fed.R.Civ.P. 15(a)(2) provides in pertinent part: “a party may amend its pleading only with

the opposing party's written consent or the court's leave. The court should freely give leave when

justice so requires.” But “[t]his does not mean, however, that a trial court must mindlessly grant

every request for leave to amend.” Aponte-Torres v. Univ. Of Puerto Rico, 445 F.3d 50, 58 (1st

Cir. 2006). “In appropriate circumstances—undue delay, bad faith, futility, and the absence of due

diligence on the movant's part are paradigmatic examples—leave to amend may be denied.”

Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006) (citing Foman v. Davis, 371 U.S. 178,

182 (1962). “When a proffered amendment comes too late, would be an exercise in futility, or

otherwise would serve no useful purpose, the district court need not allow it.” Aponte-Torres v.

Univ. Of Puerto Rico, 445 F.3d at 58. Here, Plaintiff’s proposed amended complaint serves no

useful purpose and is futile; therefore, leave to amend should be denied.

       1. The Proposed Amendment Does Not Comply With Rule 8.

          Fed.R.Civ.P. 8(a) provides:

          A pleading that states a claim for relief must contain:
                                                    3
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 4 of 20




      (1) a short and plain statement of the grounds for the court's jurisdiction, unless the
       court already has jurisdiction and the claim needs no new jurisdictional support;
      (2) a short and plain statement of the claim showing that the pleader is entitled to
       relief; and
      (3) a demand for the relief sought, which may include relief in the alternative or
       different types of relief.

       Plaintiff’s proposed first amended complaint is not a short plain statement of the facts but,

essentially, his opposition to the Motion to Dismiss. The first five pages are a self-aggrandizing

tribute to the Plaintiff. Plaintiff follows this with personal attacks concerning the Defendants

followed by attacks on the press. Plaintiff’s proposed amended complaint contains a section

concerning the conditional privilege and his privity with Brandon Navom who also contends to

have been an organizer of the same rally. The proposed amended complaint also impugns the

integrity of a member of the bench for having ruled that a conditional privilege applied to Mayor

Walsh’s statements concerning the rally. The proposed amended complaint also contains

approximately 50 case citations along with corresponding argument. Because the proposed

amended complaint does not comply with Rule 8, the leave of Court should be denied.

   2. Leave Should be Denied Due to Bad Faith.

       As discussed in the section concerning futility, Plaintiff’s proposed amended complaint

does not clarify or provide factual support for the claims. Instead, it is clear that Plaintiff’s

proposed amended complaint is more a political tool than a pleading. None of the new allegations

in the proposed amended complaint are appropriate for a pleading and, therefore, the leave of court

to amend should be denied.

   3. Plaintiff Still Does Not Allege Viable Causes of Action.

   Counts I and II, advanced pursuant to 42 U.S.C. § 1983, concern allegations that Plaintiff’s

First Amendment rights were violated. Plaintiff’s proposed amended complaint should be denied


                                                 4
          Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 5 of 20




due to futility.

        “The First Amendment to the United States Constitution proscribes abridgement of ‘the

freedom of speech…or the right of people peaceably to assemble, and to petition the Government

for a redress of grievances.” Coalition to Protest the Democratic Nat’l Convention v. City of

Boston, 327 F. Supp. 2d 61, 69 (D. Mass. 2004) (quoting U.S. Const. amend. I). “If there is a

bedrock principle underlying the First Amendment, it is that the government may not prohibit the

expression of an idea simply because society finds the idea itself offensive or disagreeable.” Texas

v. Johnson, 491 U.S. 397, 414 (1989).

        As for Count I (violation of the right to peaceably assemble), Plaintiff alleges that he was

allowed to peaceably assemble. (Proposed FAC at 25) (“Walsh and Evans fully knew that Plaintiff

would and did peaceably assemble to deliver a message of peace, love, and good health, as part of

his Shiva 4 Senate campaign.”). Plaintiff also states “40,000 agitated people” showed up which

placed individuals in “personal physical harm.” (Id. at 14 and 17.) Plaintiff does not allege that

he was not allowed to speak or that his rally was cut short.2 The proposed first amended complaint

adds: “Officers formed a protective cordon around Plaintiff and escorted him and his campaign

staff to safety away from the violence…” (Id. at 13.) The First Amendment, “does not guarantee

the right to communicate ... at all times and places or in any manner that may be desired.” Heffron

v. Int'l Soc'y for Krishna Consciousness, Inc., 452 U.S. 640, 647 (1981). Plaintiff’s proposed

amended complaint fails to state a claim as Plaintiff admits that he received a permit, he was




2
 Nor can he. Plaintiff has posted his entire speech at Parkman Bandstand online. See
https://www.youtube.com/watch?v=q9X2ZRB9GCU&t=39s
Plaintiff was only escorted by police after he had left the park. See
https://www.youtube.com/watch?v=7QToJYeKD1I
                                                 5
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 6 of 20




permitted to assemble and was only removed from the Parkman Bandstand when there was a threat

to his safety.

        Count II alleges a violation of the right to free speech. “To maintain a cause of action for

a violation of the First Amendment, a plaintiff must allege that his speech was in fact chilled or

intimidated. The chilling effect must not be merely indirect, speculative, or too remote.” Abany

v. Fridovich, 862 F. Supp. 615, 621 (D. Mass. 1994) (internal quotations omitted) (citing Sullivan

v. Carrick, 888 F.2d 1, 4 (1st Cir.1989)).      In support of his claim, Plaintiff alleges Walsh and

Evans “totally silenced Plaintiff’s speech both during the Shiva 4 Senate campaign rally and

afterwards, in order to engage in demagoguery in pursuit of Walsh’s election victory against

African-American opponent Tito Jackson.” The allegation is nonsensical and incongruous with

his other allegations that he was allowed to speak at the event. Here, Plaintiff was allowed to

conduct his rally and to speak with those who attended without interference by 40,000 counter-

protesters. Plaintiff’s speech was not chilled. It’s clear from the allegations of Count II that

Plaintiff’s freedom of speech was not violated but that Plaintiff is attempting to recast his

defamation claim as constitutional violation.

    B. Plaintiff’s Has Not Pleaded Defamation.

        Plaintiff’s defamation claim suffers the same failings discussed in Mayor Walsh and

Commissioner Evans’s3 motion to dismiss. Plaintiff’s proposed amended complaint does not

correct those issues. The alleged statements remain privileged and not defamatory.




3 The only two statements Plaintiff attributes to Commissioner Evans are: “You know what, if
they didn't get in, that's a good thing, because their message isn’t what we want to hear" and
“Any group that's gonna come and push for hate and divisiveness - that's not what this city is -
know the Mayor is against them coming. Everybody is against them coming. l don’t want them
to have the march or demonstration at all.” (Proposed amended complaint, 10 and 12.) On their
face, neither statement is defamatory.
                                                   6
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 7 of 20




               1.      The Statements Were Privileged.

                              a.      Absolute Privilege

       “An absolute privilege provides a defendant with a complete defense to a defamation suit

even if the defamatory statement is uttered maliciously or in bad faith.” Mulgrew v. Taunton, 410

Mass. 631, 634 (1991). Though Massachusetts has not yet recognized an absolute privilege in the

context of a defamation claim against a high-ranking government official, federal courts, along

with a majority of other states, have done so. “The United States Supreme Court has expressed

two significant policy reasons for the adoption of an absolute privilege.”             Edwards v.

Commonwealth, 477 Mass. 254, 254 (2017). “First, Federal officials should be able to discharge

their duties uninhibited by the fear and distraction of lawsuits.” Id., citing Barr v. Matteo, 360

U.S. 564, 569-576. “Second, an absolute privilege furthers free speech by allowing Federal

officials to speak with complete candor concerning matters of public importance.” Id., citing Barr,

360 U.S. at 577. “A majority of States have been persuaded by this reasoning, and have adopted

an absolute privilege which shields the governor, or cabinet-level State officials, from defamation

claims for statements made in the course of their official duties.” Edwards, 477 Mass. at 261; see

also e.g., Blair v. Walker, 64 Ill. 2d 1, 6-11 (1976) (adopting absolute immunity to shield Illinois

governor from defamation claim); Jones v. State, 426 S.W.3d 50, 55-56 (Tenn. 2013) (cabinet-

level State officials such as commissioner of Department of Correction immune from defamation

claims arising from their official duties); Salazar v. Morales, 900 S.W.2d 929, 932 (Tex. App.

1995) (attorney general has absolute privilege to publish defamatory statements in connection with

official duties). The same reasoning should apply here to afford Mayor Walsh and Commissioner

Evans immunity for any alleged defamatory statements issued in the course of his official duties

in connection with the Charlottesville and Boston rallies.



                                                 7
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 8 of 20




                       b.      Conditional Privilege

       Even if this Court should find that Mayor Walsh’s statements are not subject to an absolute

privilege, they are nonetheless subject to a conditional privilege. “Statements made by public

officials while performing their official duties are conditionally privileged.” Mulgrew, 410 Mass.

at 635. This is because “[t]he threat of defamation suits may deter public officials from complying

with their official duties when those duties include the need to make statements on important public

issues.” Id. In these instances, “the importance of free communication outweighs the interest in

protecting reputation.” Id. The conditional privilege is meant to allow public officials to speak

freely on matters of public importance during the exercise of their official duties. Id.; see also W.

Prosser & W. Keeton, Torts § 115, at 830 (1994). A conditional privilege immunizes a defendant

from liability unless he acted with actual malice, Tosti v. Ayik, 386 Mass. 721, 726 (1982), or

unless there is “unnecessary, unreasonable or excessive publication,” and the plaintiff establishes

that the defendant published the defamatory information recklessly. Bratt v. International Business

Machs. Corp., 392 Mass. 508, 509 (1984).

       Here, all of Defendants’ statements were made in their capacity as the Mayor of Boston or

Commissioner of the Boston Police Department. The Boston Rally, which was planned on the

heels of the Charlottesville Rally, received national media attention and was indisputably a matter

of public concern. The public—and the citizens of Boston, in particular—had an interest in hearing

what Mayor Walsh had to say regarding an upcoming, controversial event or what Commissioner

Evans stated following the event.       The Plaintiff cannot succeed unless he establishes the

Defendants acted with actual malice or recklessness. The crux of Plaintiff’s Complaint is that the

Defendants mischaracterized him as a member of a “hate” group. But Plaintiff cannot prove that

his statements were made with actual malice.



                                                 8
         Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 9 of 20




                                I.      The Massachusetts Appeals Court Has Already Decided
                                        That Some Of These Statements, As Well As Other Similar
                                        Statements, Are Conditionally Privileged.

        In 2017 an individual named Brandon Navom brought a nearly identical defamation claim

against Mayor Walsh based upon some of the same statements that Plaintiff now claims are

defamatory.4 Like Plaintiff, Navom alleged that he was an organizer and scheduled speaker at the

Boston Rally and that the Mayor’s statements to the media unfairly categorized him as a member

of a hate group. The Massachusetts Superior Court (Barry-Smith, J.) rejected Navom’s defamation

claim and concluded that the Mayor’s statements were conditionally privileged. The

Massachusetts Appeals Court agreed: “it was perfectly reasonable for the mayor of Boston to be

concerned that the Boston rally could become a gathering place for some hate groups or violent

protestors, regardless of plaintiff’s specific intentions for the rally or his non-affiliation with hate

groups.” Navom v. Walsh, No. 19-P-230, 2020 WL 1682818, *3 (Mass. App. Ct. Apr. 7, 2020)

(unpublished), rev. denied, 485 Mass. 1101 (Jun. 11, 2020). The Appeals Court likewise rejected

Navom’s argument that the Mayor acted recklessly by failing to apprise himself of the various

media sources that would have alerted him to the fact that Navom was not a member of hate

group—indeed, the same argument that Plaintiff here now makes: “The plaintiff further posits

that the information available through media sources would have advised the defendant that the

organizers and speakers had, in fact, denied being part of any hate group. This is not enough to

plausibly demonstrate that [Mayor Walsh] ‘in fact entertained serious doubts as to the truth of his




4Navom’s Complaint was much more voluminous and alleged defamation based on 25 statements
made by Mayor Walsh concerning either the Charlottesville Rally or the Boston Rally. The
essence of Mayor Walsh’s statements in Navom’s Complaint and in Plaintiff’s operative
Complaint are the same: both allege that following the Charlottesville Rally, Mayor Walsh did not
want hate groups coming to Boston and that Mayor Walsh mischaracterized Plaintiff as part of a
hate group.
                                                   9
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 10 of 20




publication.’” Id. at *5 (citing St. Amant v. Thompson, 390 U.S. 727, 731 (1968)). See also

Lemelson v. Bloomberg LP, 253 F. Supp. 3d 333, 340-341 (D. Mass. 2017) (“If a subject’s simple

denial is sufficient to demonstrate that the subsequent publication shows a reckless disregard for

the truth, then no disputed fact could ever safely be published”). Just as the Massachusetts Superior

Court and the Massachusetts Appeals Court found that the statements were conditionally

privileged, so too should this Court.

       2.      The Statements Were Not Defamatory.

       Even if this Court were to conclude that the statements were not privileged, Plaintiff’s

defamation claim still fails on its merits. “To succeed on a defamation claim under Massachusetts

law, a plaintiff must show that the defendant was at fault for the publication of a false statement

of and concerning the plaintiff which was capable of damaging his reputation in the community

and which either caused economic loss or is actionable without proof of economic loss.” Stanton

v. Metro Corp., 438 F.3d 119, 124 (1st. Cir. 2006) (citing White v. Blue Cross & Blue Shield of

Mass, Inc., 442 Mass. 64, 66 (2004)).

       Plaintiff’s defamation claim fails because all of the statements were either 1) nonactionable

opinions protected by the First Amendment; 2) not “of or concerning” the Plaintiff; or 3) lacking

in the degree of fault required to support a defamation claim.

               a.      The Statements Are Non-Defamatory Opinions Protected By The First
                       Amendment.

       “Superimposed on any state’s defamation law are First Amendment safeguards.” McKee

v. Cosby, ---F.3d---, 2017 WL 4675588, *3 (1st. Cir. 2017). Under the First Amendment, opinions

are constitutionally protected and cannot form the basis of a defamation claim. See Gertz v. Welch,

418 U.S. 323, 339-40 (1974). Though there is no “wholesale defamation exemption for anything

that might be labeled [an] ‘opinion,’” Milkovich v. Lorain Journal Co., 497 U.S. 1, 18 (1990)

                                                 10
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 11 of 20




(emphasis added), in determining whether a statement is actionable, “[t]he critical question is

whether the challenged statement ‘reasonably would be understood to declare or imply provable

assertions of fact.’” McKee, 2017 WL 4675588, *3 (citing Phantom Touring, Inc. v. Affiliated

Publ’ns, 953 F.2d 724, 727 (1st. Cir. 1992)). This is because if a statement cannot be proven true

or false, the statement is considered an opinion. See Pan Am Sys., Inc. v. Atl. Ne. Rails & Ports,

Inc., 804 F.3d 59, 64 (1st. Cir. 2015). Moreover, even statements that can be proven false still are

not actionable so long as the speaker makes clear that he is expressing a subjective view rather

than “claiming to be in possession of objectively verifiable facts.” See Gray v. St. Martin’s Press,

Inc., 221 F.3d 243, 248 (1st. Cir. 2000) (internal quotations omitted).

       In addition to statements that cannot be proven true or false, “[s]tatements that contain

imaginative expression or rhetorical hyperbole” are not defamatory and are protected under the

First Amendment. Milkovich, 497 U.S. at 20. These types of statements typically consist of

epithets or generalizations. See National Ass’n of Government Emp., Inc. v. Central Broadcasting

Corp., 379 Mass. 220, 229 (1979) (holding that the word “communist” is too vague to be

defamatory); see also Buckley v. Littell, 539 F.2d 882, 884-884 n.1 (2d. Cir. 1976) (holding that

phrases such as “fascist” or “radical right” fall within the realm of opinion); Letter Carriers v.

Austin, 418 U.S. 264, 284-86 (1974) (holding that the word “fascist” or “traitor” in the course of

a labor-management dispute is not actionable); Greenbelt Co-op. Publishing Ass’n v. Bresler, 398

U.S. 6, 13-14 (1970) (holding that a newspaper’s characterization of a developer’s negotiating

position as “blackmail” was not defamatory). This is because the First Amendment prohibits

defamation actions based on loose, figurative speech that no reasonable person would believe

presented facts. See Letter Carriers, 418 U.S. at 284.




                                                11
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 12 of 20




       “The determination whether a statement is a factual assertion or an opinion is a question of

law if the statement unambiguously constitutes either.” King v. Globe Newspaper Co., 400 Mass.

705, 709 (1987), cert. denied, 485 U.S. 940, 962. To determine whether a statement is an opinion

or other protected speech, a court must consider “all the words used, not merely a particular phrase

or sentence.” See Cole v. Westinghouse Bdcst. Co., 386 Mass. 303, 309 (1982) (emphasis added).

A court must also consider “all the circumstances surrounding the statement, including the medium

by which the statement is disseminated and the audience to which it is published.” Id. “What

constitutes a statement of fact in one context may be treated as a statement of opinion in another,

in light of the nature and content of the communication taken as a whole.” Cole, 386 Mass. at 310;

see also Puccia v. Edwards, 1995 WL 513895, at *3 (Mass. Super. Apr. 28, 1999) (noting that

calling someone a racist, without more, amounts to opinion).

       Here, all the statements are not actionable because they are Mayor Walsh or Commissioner

Evans’s constitutionally-protected opinions. Presumably, Plaintiff takes issue with the word “hate”

in the statements. The word “hate,” however, is too “loose” to be considered defamatory. Letter

Carriers, 418 U.S. at 284.     The word “hate” is more general than the words “fascist” or

“communist,” both of which have been rendered non-defamatory by either the United States

Supreme Court or the Supreme Judicial Court. Moreover, these statements are not capable of

being proven true or false; for example, it cannot be proven true that Boston “rejects hate” or that

Boston does not want to hear a “message” about “hate.” The context in which these statements

were made—in the days following the Charlottesville Rally and with the understanding that the

same organizers were planning to come to Boston—makes clear that Mayor Walsh was expressing

his opinions about the Charlottesville Rally and that he did not welcome that type of rhetoric in

Boston. Mayor Walsh and Commissioner Evans do not lose their First Amendment rights simply



                                                12
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 13 of 20




because one is the Mayor and the other the Police Commissioner. As a result, the above statements

constitute opinions, not facts, and they cannot give rise to a defamation claim. See Pan Am., 804

F.3d at 64.

               b.      The Statements Are Not “Of And Concerning” The Plaintiff.

       The statements also are not defamatory because they are not “of and concerning” the

Plaintiff. “It is a fundamental principle of the law of defamation that a plaintiff must show, inter

alia, that the allegedly defamatory words published by a defendant were of and concerning the

plaintiff.” New England Tractor-Trailer Training of Conn., Inc. v. Globe Newspaper Co., 395

Mass. 471, 474 (1985); Eyal v. Helen Bdcst. Corp., 411 Mass. 426, 429 (1991). A defendant need

not refer to a plaintiff by name in order to defame him. Rather, a plaintiff can prove that a

defendant’s words were “of and concerning” him by showing “either that the defendant intended

[his] words to refer to the plaintiff and that they were so understood, or that the defendant’s words

reasonably could be interpreted to refer to the plaintiff and that the defendant was negligent in

publishing them in such a way that they could be so understood.” New England Tractor-Trailer,

395 Mass. at 483.

       Whether a communication can reasonably be understood to be “of and concerning the

plaintiff” depends on the circumstances. See id. at 478 n.5. As with determining whether a

statement constitutes a fact or an opinion, courts must consider the context in determining whether

a statement is “of and concerning the plaintiff.” See Alharbi v. Theblaze, Inc., 199 F. Supp. 3d

334, 354 (D. Mass. 2016) (dismissing defamation claim based on statements clearly directed at

persons other than the plaintiff).

       When, as is the case here, a publication refers to a group of people rather than an individual

person, additional principles apply. First, the group-member-turned-plaintiff must show a “special



                                                 13
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 14 of 20




application of the defamatory matter to himself” in order to state a defamation claim against a

defendant. See Loeb v. Globe Newspaper Co., 489 F. Supp. 481, 483 (D. Mass. 1980) (citing

Arcand v. Evening Call Pub. Co., 567 F.2d 1163, 1164 (1st. Cir. 1977)). Second, though a cause

of action may lie “if a defamatory statement applies to all members of a small group,” a claim

“cannot come within this second principle merely by denominating a small subset of a large group

of plaintiffs, unless the small group so defined reasonably appears to have been identified by the

text.” Loeb, 489 F. Supp. at 484.

       In Loeb, the Boston Globe published statements on its editorial page that the Union Leader,

a New Hampshire paper, was “probably the worst paper in America” and that the publisher of the

Union Leader “runs a newspaper by paranoids for paranoids.” Id. at 483. Twenty-four staff

members (consisting of reporters and assistants) of the Union Leader, which employed 325

individuals in total, sued the Boston Globe for defamation, claiming that the circumstances

suggested that that the statements were directed at them. The Court rejected their claim, noting

that the statements provided no reasonable basis to focus on these twenty-four staff members in

particular. Id. at 484. The Court similarly rejected a defamation claim brought by three Union

Leader editors, who argued that they were the likelier targets of the Boston Globe’s criticism by

virtue of their greater authority. The Court disagreed, finding that no “special application” to the

three editors could be inferred from the general commentary published in the Boston Globe. The

Court noted that merely denominating a small subset of a large group of plaintiffs is not sufficient

to give rise to a defamation claim unless that small subset “reasonably appears to have been

identified by the text.” Id. There was nothing in the published text that specifically referred to the

three editors. The same is true here. Mayor Walsh’s statements, when taken in context, were not

“of and concerning” Plaintiff. Turning to the first two statements at issue:



                                                 14
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 15 of 20




   •   “Boston does not welcome you here. Boston does not want you here. Boston rejects your
       message. We reject racism, we reject white supremacy, we reject anti-Semitism, we reject
       the KKK, we reject neo-Nazis, we reject domestic terrorism, and reject hatred. We will do
       every single thing in our power to keep hate out of our city”. (Proposed FAC at 9.)

   •   “I want to thank all the people that came out there [sic] that message of love, not hate…to
       fight back on racism, to fight back on anti-Semitism, to fight back on the supremacists that
       were coming to our city, on the Nazis that were coming to our city.” Proposed FAC at 11-
       12.)

       The first statement was made either the same day or the day after the Charlottesville Rally.

Given this context, it is clear that the “they” Mayor Walsh is referring to—in terms of who is

“spewing hate”—are the organizers and participants in the Charlottesville Rally—not Plaintiff.

The second statement, like the first, does not specify anyone by name and simply thanks those who

supported a “message of love, not hate” at the Boston Rally and fought back generally against the

“supremacists” and “Nazis that were coming to our City.” Like the three editors in Loeb, who

argued that an inference could be made that the Boston Globe’s article that the United Leader was

“run by paranoids” was directed at them because they were the ones who decided the content of

the paper, Plaintiff argues that, because he was a scheduled speaker at the Boston Rally, an

inference can be made that he was part of a “hate” group. The Loeb court rejected this reasoning,

noting that no “special application” to a plaintiff can be inferred from general commentary. The

instant situation is even more tenuous. It is too speculative to assume that Mayor Walsh and

Commissioner Evans were referring to the speakers of the Boston Rally—let alone the Plaintiff,

in particular—in his statements. Because Mayor Walsh and Commissioner Evans’s statements

were not “of and concerning” the Plaintiff, they cannot be used to support a defamation claim.



       c.     Neither Mayor Walsh Nor Commissioner Evans Are Not Liable For The
              Statements.




                                               15
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 16 of 20




        Even if this Court were to find that Mayor Walsh and Commissioner Evans’s statements

constituted facts that were “of and concerning” the Plaintiff, Plaintiff still fails to state a defamation

claim because Plaintiff is a public figure who cannot prove that Mayor Walsh and Commissioner

Evans made the statements with actual malice.

        “The level of fault required [for proving a defamation claim] varies between negligence

(for statements concerning private persons) and actual malice (for statements concerning public

officials and public figures).” Ravnikar v. Bogojavlensky, 438 Mass. 627, 630 (2003). If a

plaintiff is a public figure, he “must prove, by clear and convincing evidence, that the defendant

published the false and defamatory material with ‘actual malice.’ – that is, with knowledge that it

was false or with reckless disregard of whether it was false or not.” Murphy v. Boston Herald,

Inc., 449 Mass. 42 (2007) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 279-80)

(emphasis added).

        There are three types of public figures: 1) all-purpose public figures; 2) limited-purpose

public figures; and 3) involuntary public figures. See Gertz v. Welch, 418 U.S. 323, 345 (1974).

Whether a person constitutes a public figure is a question of law. See Pendleton v. City of

Haverhill, 156 F.3d 57, 68 (1st. Cir. 1998). Here, Plaintiff was a public figure; Plaintiff was a

candidate for United States Senate. A public controversy existed prior to when Mayor Walsh and

Commissioner Evans made their statements; the Charlottesville Rally received national media

attention due to its violence and controversial viewpoints and the public was concerned that a

similar rally was rumored to be taking place in Boston the following week. Plaintiff, who was

running against Senator Elizabeth Warren, “thrust himself into the vortex” of that public

controversy by electing to speak at the Boston rally and deliberately giving statements to the media.

Plaintiff must have recognized that speaking at the Boston rally on the heels of the Charlottesville



                                                   16
          Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 17 of 20




was controversial. Of course, Plaintiff was free to speak at the event to champion free speech—

even the speech of those who hold controversial views—but, in doing so, Plaintiff inserted himself

into the public controversy surrounding the two rallies. And, given his media appearances,

Plaintiff clearly had “sufficient access to the means of counter-argument” to combat any allegedly

defamatory statements that Mayor Walsh made. See Butts, 388 U.S. at 155. Furthermore, as

alleged, Plaintiff contends that the event was meant to be a campaign rally for the benefit of his

campaign for senator.5 For purposes of his defamation claim, Plaintiff was a public figure.

         Because he was a public figure, Plaintiff must allege that Mayor Walsh and Commissioner

Evans acted with “actual malice” in order to state a defamation claim. He has not done so.

Plaintiff’s newfound malice argument is nonsensical. According to Plaintiff, “[I]n order to defeat

Tito, Defendant Walsh turned Plaintiff into his sacrificial bogeyman…” (Proposed FAC at 19.)

Plaintiff’s contention is wholly conclusory and unsupported by the proposed amended complaint

– which fails to quote a single statement made by Mayor Walsh identifying Plaintiff. Even if the

Court accepts Plaintiff’s countless implausible inferential leaps, at most, Plaintiff has alleged that

Mayor Walsh and Commissioner Evans should have known that he was not a member of a hate

group because he denied any such affiliation in his media interviews. Plaintiff’s denials are not

sufficient to support the contention that Mayor Walsh or Commissioner Evans issued their

statements knowing them to be false or with reckless disregard for their falsity because “such



5   Presumably, Plaintiff was aware of the scheduled speakers. The Appeals Court stated:

         Biggs “was a featured speaker at the Make Men Great Again gathering ...
         alongside alt right and alt lite figures Augustus Invictus and Kyle Chapman,” and
         that Biggs had “published a number of tweets promoting date rape and sexual
         violence, the least offensive of which was ‘Every kiss begins with ... Roofies.’”

Navom v. Walsh, 97 Mass. App. Ct. 1109 n.5.


                                                 17
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 18 of 20




denials are so commonplace in the world of polemical charge and countercharge that [denials], in

themselves, [] hardly alert the conscientious reporter to the likelihood of error.” Harte-Hanks

Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 692 (1989) (quoting Edwards v. National Audubon

Society, Inc., 556 F.2d 113, 121 (2d Cir. 1977) (“Surely liability under the ‘clear and convincing

proof’ standard of New York Times v. Sullivan cannot be predicated on mere denials, however

vehement….”)). As a result, Plaintiff’s contention that Mayor Walsh and Commissioner Evans

should have known that he was not a member of a hate group because he denied being part of a

hate group is not enough to prove “actual malice” and, therefore, Mayor Walsh and Commissioner

Evans did not have the requisite level of fault in making the statements to support any defamation

claim against them.

       B. Plaintiff Has Not Pleaded Intentional Infliction of Emotional Distress.

       Count Four of the proposed amended complaint purports to allege a claim of intentional

infliction of emotional distress. The elements of an intentional infliction of emotional distress

claim are “(1) that [defendant] intended, knew, or should have known that his conduct would cause

emotional distress; (2) that the conduct was extreme and outrageous; (3) that the conduct caused

emotional distress; and (4) that the emotional distress was severe.” Polay v. McMahon, 468 Mass.

379, 385 (2014); see Johnson v. Town of Nantucket, 550 F. Supp. 2d 179, 183 (D. Mass. 2008).

“To show IIED, a plaintiff must assert that the defendant's conduct was extreme and outrageous,

beyond all possible bounds of decency, and utterly intolerable in a civilized community.” Keenan

v. Wells Fargo Bank, N.A., 246 F. Supp. 3d 518, 527 (D. Mass. 2017) (internal citations and

quotations omitted). “The standard for what qualifies as such conduct has been set very high to

‘avoid litigation in situations where only bad manners and mere hurt feelings are involved.’” Diaz

v. Devlin, 229 F. Supp. 3d 101, 113 (D. Mass. 2017) (quoting Doyle v. Hasbro, Inc., 103 F.3d



                                               18
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 19 of 20




186, 195 (1st Cir. 1996). While Plaintiff repeatedly blandly alleges that he suffered “severe” and

“devastating” harm, he does not provide any facts that would suggest that Plaintiff actually

suffered emotional distress, let alone severe emotional distress. Conclusory allegations of

emotional distress are insufficient. See Ligotti v. Daly XXL Commc'ns, Inc., No. CV 16-11522-

MLW, 2018 WL 1586340, at *8 (D. Mass. Mar. 26, 2018). Nothing about Mayor Walsh and

Commissioner Evans’s conduct should have alerted them that their conduct would cause emotional

distress as their conduct was neither extreme or outrageous. Furthermore, the proposed amended

complaint lacks non-conclusory allegations of emotional distress. Accordingly, the claim is futile

and leave to amend must be denied.

V.     CONCLUSION

       WHEREFORE, for the reasons set forth above, Mayor Walsh and Commissioner Evans

respectfully request that Plaintiff’s motion for leave of Court to amend the complaint be denied.

                                             Respectfully submitted:

                                             MARTIN J. WALSH AND WILLIAM EVANS

                                             By their attorneys:

                                             Henry C. Luthin

                                             Corporation Counsel

                                             /s/ Nieve Anjomi
                                             ________________________________________
                                             Nicole M. O’Connor (BBO#675535)
                                             Nieve Anjomi (BBO#651212)
                                             Senior Assistants Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             (617) 635-4039 (O’Connor)
                                             (617) 635-4042 (Anjomi)
                                             Nicole.OConnor@boston.gov
                                             Nieve.Anjomi@boston.gov

                                                19
        Case 1:20-cv-11531-ADB Document 17 Filed 03/11/21 Page 20 of 20




                                CERTIFICATE OF SERVICE

        I, Nieve Anjomi, hereby certify that I served a true copy of the above document upon all
counsel of record via this court’s electronic filing system and upon and non-registered
participants via e-mail.
                                                              /s/ Nieve Anjomi
Dated: March 11, 2021                                         Nieve Anjomi




                                               20
